                  Case 5:20-mj-02272 Document 1 Filed on 11/18/20 in TXSD Page 1 of 3
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                 __________  District of
                                                                      of __________
                                                                         Texas

                  United States of America                         )
                             v.                                    )
                  Felix Alberto MARTINEZ
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     11/17/2020                 in the county of               Webb             in the
     Southern          District of            Texas           , the defendant(s) violated:

            Code Section                                                     Offense Description
Title 21 U.S.C 841 (a) (1)                     knowingly and intentionally possess with the intent to distribute a controlled
                                               substance listed under Schedule I of the Controlled Substance Act, to wit,
                                               approximtely 33.5 kilograms of marijuana.




         This criminal complaint is based on these facts:
See Attachment




         ✔ Continued on the attached sheet.
         u

                                                                                                       /S/
                                                                                             Complainant’s signature

                                                                                        Special Agent Carson Brown
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             11/19/2020
                                                                                                Judge’s signature

City and state:                          Laredo, Texas                         Christopher Dos Santos U.S Magistrate Judge
                                                                                              Printed name and title
       Case 5:20-mj-02272 Document 1 Filed on 11/18/20 in TXSD Page 2 of 3




                                            ATTACHMENT IN
                                       SUPPORT OF COMPLAINT
I, DEA Special Agent Carson M. Brown, declare and state as follows.

On November 17, 2020, Border Patrol Agents were working their assigned duties at the Laredo North
Border Patrol Checkpoint located on Interstate Highway 35 mile marker 29, just north of Laredo, Texas.

At approximately 3:20 p.m., a black in color GMC Yukon traveling northbound on Interstate Highway 35,
approached the primary car lane of the inspection station. The black in color GMC Yukon was occupied by
a single male driver, who was later identified as Felix Alberto MARTINEZ. Border Patrol Agents began their
inspection by asking MARTINEZ if there was anyone else in the vehicle with him. MARTINEZ stated “no”.
Border Patrol Agents then observed several items located behind the second row seat of the GMC Yukon
driven by MARTINEZ. Border Patrol Agents then asked for consent to open the back hatch of the vehicle,
to which MARTINEZ stated “yes”. At this point Border Patrol Agents instructed MARTINEZ to place the
GMC Yukon in park, and to unlock the rear hatch. At this point, Border Patrol Agents noticed MARTINEZ
begin to exhibit nervous behavior. According to Border Patrol Agents, MARTINEZ began to fidget with the
door unlock controls. During this time, a Border Patrol Canine Unit performed a free air sniff of the vehicle
and alerted to the presence of concealed humans or the odors of a controlled substance. After
opening the rear hatch of the vehicle, Border Patrol Agents were able to observe trash bags in the
back of the GMC Yukon which they believed contained narcotics.

At this point, Border Patrol Agents detained MARTINEZ in order to conduct a further inspection of the
vehicle. Border Patrol Agents directed MARTINEZ to exit his vehicle. After exiting his vehicle, Border
Patrol Agents transported him inside for further processing. Once MARTINEZ had been brought inside
of the facility, Border Patrol Agents conducted a pat down search, and collected his property.
During this process, Border Patrol Agents found a tightly wrapped piece of paper on MARTINEZ’s
person. The piece of paper ws found to contain a black tar substance which field tested positive for
heroin and weighed approximately one gram. At this point, MARTINEZ was placed under arrest.

During a secondary search of the GMC Yukon that was driven by MARTINEZ, Border Patrol Agents
seized six (6) bundles wrapped in white trash bags and wrapped in clear cellophane. The contents of the
bundles were then inspected, revealing the presence of a green leafy substance consistent with
marijuana. Border Patrol Agents then conducted a field test of the green leafy substance, which
tested positive for marijuana. The six (6) bundles of marijuana were weighed by Border Patrol
Agents, yielding a total weight of 33.5 kilograms.

At approximately 8:30 p.m. Drug Enforcement Administration (DEA) Special Agents responded to the
Laredo North Border Patrol Checkpoint to interview MARTINEZ. Drug Enforcement Administration
agents advised MARTINEZ of his Miranda rights in the English language. MARTINEZ is a fluent English
speaker. After being advised of his Miranda rights, MARTINEZ stated that he understood his rights and
       Case 5:20-mj-02272 Document 1 Filed on 11/18/20 in TXSD Page 3 of 3



that he wished to have an attorney present with him during any questioning. At this point the interview
was terminated.

       I declare (certify, verify, or states) under penalty of perjury that the following is true and correct.
Executed on the 18th day of November 2020.



                                                                   __________________
                                                                   Carson M. Brown
                                                                   Special Agent
                                                                   Drug Enforcement Administration
